EXHIBIT 10.11

 



ASSET ASSIGNMENT AND PURCHASE AGREEMENT

 

THIS ASSET ASSIGNMENT AND PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of this 12th day of February, 2018 (the “Signing Date”) by and
between Avid Bioservices, Inc., formerly known as Peregrine Pharmaceuticals,
Inc., a corporation organized under the laws of the State of Delaware, having
its principal place of business at 2642 Michelle Drive, Tustin, California 92780
(“Seller”), and Oncologie, Inc., a corporation organized under the laws of the
State of Delaware, with a mailing address of Post Office Box 650022 West Newton,
Massachusetts 02465 (“Buyer”). Seller and Buyer are each referred to herein
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, Seller has been granted licenses to certain patent rights relating to
certain technologies by the Board of Regents of the University of Texas System
(“Licensor”), on behalf of the University of Texas Southwestern Medical Center
at Dallas; and

 

WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to assign
and sell to Purchaser, in accordance with the terms and subject to the
conditions set forth in this Agreement, all of Seller’s right, title and
interest in and to (i) certain licenses that have been granted to Seller by
Licensor and (ii) certain assets primarily used in commercializing the
Technologies that are the subject of such licenses;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

 

“1N11” has the meaning set forth in Section 2.3(j).

 

“AAA” has the meaning set forth in Section 10.2(a).

 

“Affiliate” means, with respect to a subject entity, another entity that,
directly or indirectly, controls, is controlled by, or is under common control
with such subject entity, for so long as such control exists. For purposes of
this definition only, “control” means ownership, directly or indirectly, of at
least 50% of the equity securities of the entity entitled to vote in the
election of directors (or, in the case of an entity that is not a corporation,
in the election of the corresponding managing authority, or in the case of a
partnership, the status of the general partner), or, if not meeting the
preceding, the maximum voting right that may be held under the laws of the
country where such entity exists, or any other arrangement whereby an entity
controls or has the right to control the board of directors or equivalent
governing body or management of a corporation or other entity.

 

“Allocation Firm” has the meaning set forth in Section 3.4.

 

“Allocation Schedule” has the meaning set forth in Section 3.4.

 

“Ancillary License Agreements” has the meaning set forth in 2.1(h).

 

“Assumed Liabilities” has the meaning set forth in Section 2.4.

 

“Basket Amount” has the meaning set forth in Section 8.5(a)(i).

 

“Betabody Technology” means (a) the Betabody® patent rights set forth on
Schedule 2.2(b) and transferred to Buyer pursuant to Section 2.2(b) and (b) the
Betabody Cell Lines transferred to Buyer pursuant to Section 2.3(f).

 

 

 

 





 1 

 

 

“Books and Records” has the meaning set forth in Section 7.3.

 

“Business Day” means any day of the year on which national banking institutions
in the State of California are open to the public for conducting business and
are not required to close.

 

“Buyer Indemnified Parties” has the meaning set forth in Section 8.2.

 

“Claim Information” has the meaning set forth in Section 8.4(a).

 

“Closing” has the meaning set forth in Section 5.1.

 

“Closing Date” has the meaning set forth in Section 5.1.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Combination Therapy” has the meaning set forth in the definition of “Product.”

 

“Competing Products” means antibodies to phosyphatidylserine or
Beta2glycoprotein1 intended for research or clinical development.

 

“Confidential Information” has the meaning set forth in Section 9.1.

 

“Development Data” means reports of pre-clinical and clinical studies, and all
other documentation containing or embodying any non-clinical data, clinical data
or CMC data, pharmacovigilance data, results and analysis relating to the
development activities of any Products under the UTSW License Agreements,
including but not limited to, registration dossiers and other Regulatory
Documentation. Development Data shall include any data and reports generated by
Seller and Licensor under any of the UTSW License Agreements.

 

“Diligent Efforts” means a good faith and sustained application by Buyer of
timely diligent efforts (including the application of sufficient financial,
staffing and material resources) and the exercise of prudent business and
scientific judgment, all at least consistent with high industry standards that a
similar biotechnology company devotes to development and commercialization of
products with similar scientific and commercial potential, including: (i)
promptly assigning responsibility for such obligation to specific employees who
are held accountable for progress and monitoring such progress on an ongoing
basis; (ii) setting and consistently seeking to achieve specific, meaningful and
measurable objectives for carrying out such obligations; and (iii) making and
implementing decisions and allocating resources designed to advance progress
with respect to such objectives.

 

“Excluded Liabilities” has the meaning set forth in Section 2.5.

 

“Final Allocation Schedule” has the meaning set forth in Section 3.4.

 

“First Installment Payment” has the meaning set forth in Section 3.1(a)(i).

 

“Fundamental Representations” has the meaning set forth in Section 8.1(a).

 

“General Representations” means the representations and warranties of Seller set
forth in Section 6.1(e) and (f) and Section 6.2.

 

“Governmental Authority” means any United States or non-United States national,
federal, state or local governmental, regulatory or administrative authority,
agency or commission or any judicial or arbitral body.

 

“Indemnified Party” has the meaning set forth in Section 8.4(a).

 

 

 



 2 

 

 

“Indemnifying Party” has the meaning set forth in Section 8.4(a).

 

“Law” means any statute, law, ordinance, regulation, rule, code, injunction,
judgment, decree or order of any Governmental Authority.

 

“License Agreements” has the meaning set forth in Section 2.1.

 

“Licensor” has the meaning set forth in the Recitals.

 

“Losses” has the meaning set forth in Section 8.2.

 

“Milestone” has the meaning set forth in Section 3.1(b).

 

“Milestone Payment” has the meaning set forth in Section 3.1(b).

 

“MSA” has the meaning set forth in Section 3.3.

 

“Net Sales” means, on a Product-by-Product basis, the aggregate gross invoice
price of Buyer or its Affiliates for the marketing and sale of a Product, less
the following to the extent actually allowed or expressly allocated to such
Product:

 

(a)          rebates, credits and cash, trade and quantity discounts, actually
taken;

 

(b)          excise taxes, sales, use, value added, and other consumption taxes
and other compulsory payments to Governmental Authorities, actually paid;

 

(c)          the cost of shipping packages and packing, if billed separately;

 

(d)          insurance costs and outbound transportation charges prepaid or
allowed;

 

(e)          import or export duties and tariffs actually paid; and

 

(f)           amounts allowed or credited due to returns.

 

If a Product is invoiced for a discounted price substantially lower than
customary in the trade, Net Sales shall be based on the customary amount
received for such Product; provided that the foregoing shall not apply in the
case of shipments made by Buyer or its Affiliates to third parties at no or low
cost in connection with compassionate use or sales or indigent programs, for
which no amount shall be due to Seller.

 

Notwithstanding the foregoing, if a Product is sold as a Combination Therapy,
Net Sales shall be calculated by multiplying the Net Sales of the Combination
Therapy by the fraction A/(A+B), where A is the gross invoice price of the
Product if sold separately in any country or territory and B is the gross
invoice price of the other approved or additional therapies included in the
Combination Therapy if sold separately in such country or territory. If no such
separate sales are made by Buyer or its Affiliates in a country or territory,
Net Sales of the Combination Therapy shall be calculated in a manner to be
negotiated and agreed upon by the Parties, reasonably and in good faith, prior
to any sale of such Combination Therapy, which shall be based upon the
respective cost of goods sold of the active components of such Combination
Therapy.

 

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

 

“Phase II Sublicensing Revenue” means any amounts (including any up-front fees,
royalties, milestone payments, and annual maintenance payments), received by
Buyer or any of its Affiliates from the grant to any Sublicensee by Buyer or its
Affiliates of any right(s) under any UTSW License Agreement prior to a Phase
II/III or Phase III clinical trial of any right, asset or Product sublicensed
under such License Agreement.

 

 

 



 3 

 

 

“Phase III Sublicensing Revenue” means any amounts (including any up-front fees,
royalties, milestone payments, and annual maintenance payments), received by
Buyer or any of its Affiliates from (a) the grant to any Sublicensee by Buyer or
its Affiliates of any right(s) under any UTSW License Agreement or (b) any
right, asset or Product sublicensed under such License Agreement, during or
after (i) a Phase III clinical trial, (ii) a trial initiated as an earlier phase
trial but resulting in a registration trial, or (iii) any trial designed from
the outset to result in registration of a Product.

 

“Product” means a therapeutic or diagnostic product or treatment regimen
utilizing (a) the Seller Therapy as a monotherapy, (b) the Seller Therapy in a
treatment for human patients comprised of concurrent or sequential
administration of the Seller Therapy and one or more of the following approved
or additional therapies (any such Product, a “Combination Therapy”):
chemotherapies, radiation, cytokines, vaccines, antibodies, immunotherapies,
and/or other pharmaceutical or biological agents, or (c) the Betabody Technology
in or as a diagnostic.

 

“Quarterly Report” has the meaning set forth in Section 4.1.

 

“Regulatory Approval” means, with respect to a country or regulatory
jurisdiction, any and all approvals, licenses, registrations or authorizations
of any Regulatory Authority necessary for the development, manufacture, use,
storage, import, transport and commercialization of a Product in such country or
regulatory jurisdiction, including, where applicable, (a) pricing or
reimbursement approval in such country or regulatory jurisdiction, (b) marketing
authorizations in such country or regulatory jurisdiction (including any
prerequisite manufacturing approval or authorization related thereto), (c)
labeling approval and (d) technical, medical and scientific licenses.

 

“Regulatory Authority” means any applicable supra-national, federal, national,
regional, state, provincial or local regulatory agencies, departments, bureaus,
commissions, councils or other government entities regulating or otherwise
exercising authority with respect to the development, manufacturing,
commercialization or use of Products under the UTSW License Agreements.

 

“Regulatory Documentation” means all applications, registrations, licenses,
authorizations and approvals, including all Regulatory Approvals, all
correspondence submitted to or received from Regulatory Authorities and all
supporting documents and all clinical studies and tests, relating to Products
under the UTSW License Agreements and all data contained in any of the
foregoing, including all investigational new drug applications, drug approval
applications, regulatory drug lists, advertising and promotion documents,
clinical data, adverse event files and complaint files.

 

“Revenue Share Payment Date” means the 45th day following the end of the
calendar quarter for which a Revenue Share Payment is due hereunder.

 

“Royalty Payment” has the meaning set forth in Section 3.1(c).

 

“Royalty Payment Date” means the 45th day following the end of the calendar
quarter for which a Royalty Payment is due hereunder.

 

“Second Installment Payment” has the meaning set forth in Section 3.1(a)(ii).

 

“Seller Consideration” means the aggregate amount of the First Installment
Payment, the Second Installment Payment, the Third Installment Payment, and
Milestone Payments, Royalty Payments and Sublicensing Revenue Share Payments
actually received by Seller hereunder.

 

“Seller Indemnified Parties” has the meaning set forth in Section 8.3.

 

“Seller Therapy” means Seller’s proprietary bavituximab antibody therapy and
Seller’s fully human PS-targeting antibodies.

 

“Sublicensee” means any third party to whom Buyer or any of its Affiliates
grants a sublicense under any License Agreement.

 

“Sublicensing Revenue Share Payment” has the meaning set forth in Section 3.2.

 

 

 



 4 

 

 

“Tax” means all taxes of any kind imposed by federal, state, local or foreign
Government Authority, including those on, or measured by or referred to as,
income, gross receipts, financial operation, sales, use, value added, franchise,
profits, license, excise, stamp premium, property, transfer or windfall profits
taxes, customs, duties or similar fees, assessments or charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts imposed by such Governmental Authority with respect to such
amounts.

 

“Technology Transfer Period” has the meaning set forth in Section 7.1(a).

 

“Third Installment Payment” has the meaning set forth in Section 3.1(a)(iii).

 

“Third Party Claim” has the meaning set forth in Section 8.4(a).

 

“Third Party Service Providers” has the meaning set forth in Section 7.7(a).

 

“Transferred Assets” has the meaning set forth in Section 2.3.

 

“Transition Services” has the meaning set forth in Section 7.7(a).

 

“UTSW License Agreements” has the meaning set forth in Section 2.1(d).

 

“Valid Claim” shall mean shall mean an unexpired claim in (a) an issued and
unexpired patent which has not been revoked or held unenforceable or invalid by
a decision of a court or other governmental agency of competent jurisdiction
from which no appeal can be or has been taken within the time allowed for
appeal, and which has not been disclaimed, donated to the public or admitted to
be invalid or unenforceable through reissue, re-examination or disclaimer or
otherwise, (b) an issued and unexpired supplementary protection certificate or
equivalent instrument, or (c) a pending patent application which was filed and
is being prosecuted in good faith and has not been abandoned or finally
disallowed without the possibility of appeal or re-filing or the application, in
each case within the patents under the UTSW License Agreements.

 

ARTICLE II

ASSIGNMENT AND SALE

 

2.1. Assignment of License Agreements. Upon the terms and subject to the
conditions of this Agreement, Seller hereby sells, assigns, conveys and delivers
to Buyer all of Seller’s rights, title and interest in, to and under, delegates
and assigns its obligations, duties and liabilities under, the following
agreements (collectively, the “License Agreements”):

 

(a)          that certain Exclusive Patent License Agreement between Seller and
The University of Texas System, effective August 1, 2001 (UTSW Reference No.
L0549), as amended (the “2001 UTSW License Agreement”);

 

(b)          that certain Coagulation Patent License Agreement between
University of Texas System and Techniclone Corporation, effective October 8,
1998, as amended by Amendment No. 1, entered into as of January 1, 2000, as
amended (the “1998 UTSW License Agreement”);

 

(c)          that certain Exclusive Patent License Agreement between University
of Texas System and Peregrine Pharmaceuticals, Inc., effective August 18, 2005,
as amended (the “2005 UTSW License Agreement”);

 

(d)          that certain Patent and Technology License Agreement between the
University of Texas System and Peregrine Pharmaceuticals, Inc., effective March
1, 2015 (the “2015 UTSW License Agreement” and together with the 1998 UTSW
License Agreement, the 2001 UTSW License Agreement, and the 2005 UTSW License
Agreement, the “UTSW License Agreements”);

 

 

 



 5 

 

 

(e)          that certain Research Collaboration Agreement between Aeres
Biomedical Limited and Peregrine Pharmaceuticals, dated December 9, 2003, as
amended (the “Aeres Agreement”);

 

(f)           that certain Commercial License Agreement, by and between Avanir
Pharmaceuticals, Inc. and Peregrine Pharmaceuticals, Inc., effective December 1,
2003, as amended (the “Avanir License Agreement”);

 

(g)          that certain Non-Exclusive Cabilly Patent License Agreement by and
between Genentech, Inc. and Peregrine Pharmaceuticals, Inc., effective November
5, 2003 (the “Genentech License Agreement”); and

 

(h)          that certain License Agreement between Lonza Biologics PLC and
Peregrine Pharmaceuticals, Inc., effective March 1, 2005, as modified and
amended (the “Lonza License” and together with the Aeres Agreement, the Avanir
License Agreement and the Genentech License Agreement, the “Ancillary License
Agreements”).

 

2.2       Assigned Patents and Trademarks. Seller hereby sells, assigns and
transfers to Buyer Seller’s whole right, title and interest in and to the
following:

 

(a)           the proprietary trade name for bavituximab, “Talceptrx” and all
trademarks and regulatory filings therefor;

 

(b)          Seller’s interest in the patents jointly owned by Licensor and
Seller listed on Schedule 2.2(b) attached hereto, as existing on the Closing
Date;

 

(c)          the unpublished patent applications listed on Schedule 2.2(c)
attached hereto, as existing on the Closing Date; and

 

(d)          the word marks “Betabody,” “Talrimza,” “Yuvizo,” and “Talon,” and
all trademark and regulatory filings therefor.

 

This agreement to assign the foregoing patents and trademarks shall be made
effective by execution of the assignment documents collectively attached hereto
as Schedule 2.2.

 

2.3       Transferred Assets. Upon the terms and subject to the conditions of
this Agreement, Seller hereby sells, assigns, conveys and delivers to Buyer all
of Seller’s rights, title and interests in, to and under, the following assets
rights and properties (collectively with the License Agreements, and Seller’s
interest in the jointly owned patents, unpublished patent applications and
trademarks referred to under Section 2.2, the “Transferred Assets”):

 

(a)          Seller’s entire inventory of bavituximab, as set forth on the drug
product and supply inventory list attached hereto as Schedule 2.3(a);

 

(b)          to the extent in Seller’s possession or control, all cell banks
(including master cell banks, research cell banks, and working cell banks) with
respect to bavituximab, 3G4, 2aG4 and mch1N11, as set forth on the cell bank
inventory list attached hereto as Schedule 2.3(b);

 

(c)          manufacturing instructions for bavituximab, in the form described
in Section 5.2(d);

 

(d)          all Development Data, and preclinical, clinical data and all
Regulatory Documentation under all UTSW License Agreements in Seller’s
possession;

 

(e)          the US Adopted Names Council nonproprietary drug name
“bavituximab”;

 

(f)           all of Seller’s right, title and interest in and to Seller’s
inventory of those certain Betabody molecules and cell lines developed by Seller
(the “Betabody Cell Lines”);

 

 

 



 6 

 

 

(g)          proprietary assay for Beta2Glycoprotein1-Bavituximab Interaction;

 

(h)          know-how, including protocol(s) with respect to all quality release
assays for the manufacture of bavituximab, to the extent owned by, or in the
possession or control of Seller;

 

(i)           clinical trial biospecimens of interest, subject to and in
accordance with Section 7.6, below;

 

(j)           that certain antibody known as 24MC1N11 or PGN635 or 1N11
(hereafter, “1N11”); and

 

(k)          that certain antibody known as 11.31, jointly owned by Seller and
Affitech Research AS.

 

2.4       Acceptance of Assignment and Assumption of Assumed Liabilities. Upon
the terms and subject to the conditions of this Agreement, Buyer hereby:

 

(a)          accepts the foregoing sale, transfer, assignment, conveyance and
delivery of all of Seller’s rights, title and interest in, to and under the
Transferred Assets (including the License Agreements);

 

(b)          assumes and agrees to pay, perform and discharge fully as and when
due, as a direct obligation to Licensor, all obligations, liabilities and
conditions arising and imposed on Seller under the License Agreements;

 

(c)          agrees to be bound by and perform the License Agreements in
accordance with each of their terms; and

 

(d)          assumes and agrees to satisfy, pay, perform and discharge when due,
the following liabilities and obligations of Seller, of every kind and nature,
whether accrued or fixed, known or unknown, express or implied, primary or
secondary, direct or indirect, absolute or contingent, matured or unmatured or
determined or determinable as of the Closing Date:

 

(i)                    those liabilities and obligations to be arising or
accruing, after the Closing Date under the License Agreements; and

 

(ii)                    all liabilities and obligations arising out of, relating
to or otherwise in respect of the ownership, operation or use of the Transferred
Assets on or after, or in respect of periods following, the Closing Date.

 

The liabilities described in the foregoing clauses (b), (c) and (d)(i) and (ii)
are collectively referred to herein as the “Assumed Liabilities.”

 

2.5       Excluded Liabilities. Notwithstanding Section 2.4, Buyer shall not
assume or be obligated to satisfy, pay, perform or otherwise discharge any
liability or obligation of Seller, of any kind or nature, whether accrued or
fixed, known or unknown, express or implied, primary or secondary, direct or
indirect, absolute or contingent, matured or unmatured or determined or
determinable as of the Closing Date, other than the Assumed Liabilities (all
such liabilities and obligations not being assumed by Buyer, collectively, the
“Excluded Liabilities”), and neither Buyer nor any of its Affiliates shall
assume or be deemed to have assumed any Excluded Liabilities. Seller shall
retain and be fully responsible for paying, performing and discharging when due
any and all Excluded Liabilities, including, without limitation, any liability
for Taxes to the extent attributable to the Transferred Assets for any taxable
period ending on or prior to the Closing Date.

 

2.6       Consents to Certain Assignments.

 

(a)          Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an agreement to transfer or assign any asset,
permit, claim or right or any benefit arising thereunder or resulting therefrom
if an attempted assignment thereof, without the consent of a third party, would
constitute a breach or other contravention under any agreement or Law to which
Seller is a party or by which it is bound, or in any way adversely affect the
rights of Seller or, upon transfer, Buyer under such asset, permit, claim or
right. Seller shall use its commercially reasonable efforts to obtain any
consents or waivers required to assign to Buyer any Transferred Asset that
requires the consent of a third party, without any conditions to such transfer
or changes or modifications of terms thereunder. Buyer agrees that the Seller
shall not have any liability to the Buyer arising out of or relating to the
failure to obtain any such consent that may be required in connection with the
transactions contemplated by this Agreement or because of any circumstances
resulting therefrom. Buyer further agrees that no representation, warranty or
covenant of Seller herein shall be breached or deemed breached, and no condition
shall be deemed not satisfied, as a result of (i) the failure to obtain any such
consent or any circumstances resulting therefrom or (ii) any suit, action,
proceeding or investigation commenced or threatened by or on behalf of any
Person arising out of or relating to the failure to obtain any such consent or
any circumstances resulting therefrom.

 

 

 



 7 

 

 

(b)          If any such consent is not obtained Seller shall cooperate with
Buyer (at Buyer’s expense) in any lawful and commercially reasonable arrangement
reasonably proposed by Buyer under which (i) the Buyer shall obtain (without
infringing upon the legal rights of such third party or violating any applicable
Law) the economic claims, rights and benefits (net of the amount of any related
tax costs imposed on Seller or any of its Affiliates) under the asset, claim or
right with respect to which the consent has not been obtained in accordance with
this Agreement and (ii) Buyer shall assume any related economic burden
(including the amount of any related tax costs imposed on the Seller or any of
its Affiliates) with respect to the asset, claim or right with respect to which
the consent has not been obtained in accordance with this Agreement.

 

ARTICLE III

PAYMENTS; ALLOCATION

 

3.1       Payments. As total consideration for the sale, transfer, assignment,
conveyance and delivery of the License Agreements and the Transferred Assets,
Buyer is assuming the Assumed Liabilities and shall make the following payments:

 

(a)          Cash payments to Seller, by wire transfer of immediately available
funds, in the following amounts and at the following times:

 

(i)                   $3 million, within thirty (30) calendar days after the
Closing Date (the “First Installment Payment”);

 

(ii)                  $3 million, within fourteen (14) calendar days after the
expiration of the Technology Transfer Period (the “Second Installment Payment”);
and

 

(iii)                 $2 million within one hundred ninety-four calendar days
after the Closing Date (the “Third Installment Payment”).

 

(b)          Milestone Payments. One-time payments upon the achievement of the
milestones (each, a “Milestone” and collectively, the “Milestones”) described in
this Section 3.1(b), by wire transfer of immediately available funds within
thirty (30) calendar days after the achievement of each such Milestone (each, a
“Milestone Payment” and collectively, the “Milestone Payments”):

 

(i)                  [*];

 

(ii)                 [*];

 

(iii)                [*];

 

(iv)                [*];

 

(v)                 [*];

 

(vi)                [*];

 

(vii)               [*];

 

(viii)              [*]; and

 

(ix)                 [*].

 

 

 

____________________



[*]The following portion has been omitted pursuant to a Confidential Treatment
Request under Rule 24b-2 of the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.

 



 8 

 

 

(c)          Royalty Payments. On a Product-by-Product basis, royalty payments
as described in this Section 3.1(c) (each, a “Royalty Payment” and collectively,
the “Royalty Payments”) on a quarterly basis on each applicable Royalty Payment
Date for each calendar quarter, as follows:

 

(i)                  an amount equal to [*]% of aggregate Net Sales (in all
countries and territories) of up to $[*] of each Product;

 

(ii)                  an amount equal to [*]% of aggregate Net Sales (in all
countries and territories) from $[*] to $[*] of each Product;

 

(iii)                  an amount equal to [*]% of aggregate Net Sales (in all
countries and territories) from $[*] to $[*] of each Product;

 

(iv)                an amount equal to [*]% of aggregate Net Sales (in all
countries and territories) from $[*] to $[*] for each Product; and

 

(v)                 an amount equal to [*]% of aggregate Net Sales (in all
countries and territories) equal to or greater than $[*] for each Product.

 

3.2       Sublicensing Revenue Share. In the event Buyer sublicenses any of the
UTSW License Agreements, or any right(s) thereunder to a third party, from the
effective date of the sublicense agreement entered into between the Buyer and
such third party, on a Product-by-Product basis, and country-by-country or
territory-by-territory basis, as the case may be, Buyer’s payment obligations
set forth in Sections 3.1(a) and 3.1(b), above, shall be waived and such payment
obligations shall not apply to any Product developed, manufactured, used, sold
or held out for sale by such Sublicensee in such country or territory, and for
each such Product and with respect to each such applicable country or territory.
In lieu of such Milestone and/or Royalty Payment, Buyer shall pay to Seller the
following Sublicensing Revenue share percentage payments (each, a “Sublicensing
Revenue Share Payment”) as follows:

 

(i)An amount equal to (.30) multiplied by aggregate Phase II Sublicensing
Revenue received by Buyer and its Affiliates (from or in all countries and
territories) during the applicable quarter; or

 

(ii)An amount equal to (.15) multiplied by aggregate Phase III Sublicensing
Revenue received by Buyer and its Affiliates (from or in all countries and
territories) during the applicable quarter.

 

Sublicensing Revenue Share Payments are payable on a quarterly basis on each
applicable Revenue Share Payment Date for each calendar quarter.

 

By way of illustration, but non-binding limitation, if Buyer sublicenses to a
third party drug development company the right to develop, manufacture, use,
import, sell or offer for sale bavituximab in a combination therapy (a Product,
as defined) in the country of Spain, then Buyer shall not be obligated to or
responsible to pay (a) Milestone Payments to Seller for any milestones achieved
by Buyer’s Sublicensee in Spain for such Product, or (b) Royalty Payments on any
Net Sales made by Buyer’s Sublicensee in Spain for such Product. Rather, for
such Product developed and/or sold in Spain, Buyer shall owe to Seller the
applicable percentage of Sublicensing Revenue Share received from Seller’s
sublicensee in Spain, in accordance with the foregoing. In all other countries
and territories, Buyer would remain obligated and liable to Seller for Milestone
and Royalty payments pursuant to and in accordance with Sections 3.1(b) and (c).

 

3.3       Manufacturing Agreement. Immediately after the execution of this
Agreement, the parties shall commence negotiation in good faith of terms and
conditions with respect to a Manufacturing and Clinical Supply Master Services
Agreement (the “MSA”), for the manufacture of bavituximab, in form reasonably
satisfactory to Seller, and the parties agree to diligently work in good faith
to execute such MSA within 90 days after the Closing Date, and in any event
prior to the expiration of the Technology Transfer Period.

 

3.4       Allocation. Within 20 days after the Closing Date, Buyer shall provide
to Seller a schedule (the “Allocation Schedule”) allocating the purchase price
(as reasonably determined by Buyer) for the Transferred Assets among the
Transferred Assets. The Allocation Schedule shall be reasonable and shall be
prepared in accordance with Section 1060 of the Code. If Seller does not provide
notice of disagreement to Buyer within 15 days of receiving the Allocation
Schedule, the Allocation Schedule shall be binding as the final Allocation
Schedule (the “Final Allocation Schedule”). If Seller provides notice of
disagreement to Buyer within such 30-day period, Seller and Buyer shall discuss
in good faith Seller’s disagreement and, if Seller and Buyer resolve such
disagreement within 15 days (or longer prior as agreed between the parties) of
Seller receiving the Allocation Schedule, the Allocation Schedule shall be
revised to reflect such resolution and as so revised shall be the Final
Allocation Schedule. The Parties agree (and agree to cause each of their
respective Affiliates) to utilize the allocation set forth in the Final
Allocation Schedule for all tax purposes, including the filing of all tax
returns and in the course of all tax-related proceedings, unless otherwise
required by applicable Law pursuant to a final determination in connection
therewith. If Seller and Buyer are unable to resolve such disagreements within
such 15 days (or longer period as agreed between the parties), then the parties
shall submit any remaining disagreed items to an internationally recognized,
independent accounting or valuation firm reasonably acceptable to both parties
(the “Allocation Firm”). The Allocation Firm shall be requested to render a
determination with respect to such remaining disagreed items within 15 days
after referral of the matter to such Allocation Firm, which determination shall
be in writing and set forth, in reasonable detail, the basis therefor. The
Allocation Schedule, as modified by the determination of the Allocation Firm,
shall be the Final Allocation Schedule. Any fees payable to the Allocation Firm
shall be borne equally by Buyer and Seller.

 

 



____________________



[*]The following portion has been omitted pursuant to a Confidential Treatment
Request under Rule 24b-2 of the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.

 



 9 

 

 

ARTICLE IV

PAYMENTS, REPORTS AND AUDIT

 

4.1.       Reports and Payments. After the first commercial sale of a Product by
Buyer or any of its Affiliates, or any Sublicensees, Buyer shall make quarterly
written reports (each, a “Quarterly Report”) to Seller within 30 days after the
end of each calendar quarter, stating in each such report with respect to such
calendar quarter and on a Product-by-Product and country-by-country basis: (a)
the number of Products manufactured and sold, segregating Buyer’s and its
Affiliates’ sales and sales by Sublicensees; (b) gross amounts billed for
Products sold, segregating Buyer’s and its Affiliates’ sales and sales by
Sublicensees; (c) deductions applicable to the calculation of Net Sales; (d) the
royalties paid by any Sublicensee to Buyer on the Net Sales of such Sublicensee;
(e) the total amount due to Seller in Royalty Payments; and (f) the total amount
due to Seller with respect to Sublicensing Revenue Share Payments.

 

4.2.       Inspection of Books and Records; Audit. Buyer shall maintain accurate
books and records that enable Seller to calculate Royalty Payments and Revenue
Share Payments, and to determine whether each Milestone has been achieved. Buyer
shall retain the books and records for each calendar quarter for four years
after the submission of the corresponding Quarterly Report pursuant to Section
4.1 hereof. Upon 30 days’ prior notice to Buyer, Seller or its designee shall be
permitted access to the books and records of Buyer to conduct a review or audit
once per calendar year for the sole purpose of determining the accuracy of the
Quarterly Reports, whether any Milestone has occurred, and whether Buyer has
complied with this Agreement. Seller’s failure to exercise its audit right in a
given year shall not be considered a waiver of any right to object to or dispute
the amount of any Royalty Payment or Revenue Share Payment, or the occurrence of
a Milestone. Any such review or audit shall be at Seller’s expense, except that,
if the audit results show that for any calendar quarter there has been an
underpayment by Buyer of more than 5% of the aggregate amount of payments
actually due to Seller hereunder, then Buyer will pay for the reasonable audit
expenses incurred by Seller. In all cases, Buyer shall pay to Seller any such
underpaid amounts promptly and with interest on the sum outstanding at a rate
per annum equal to the prime rate as quoted in the Wall Street Journal, New York
edition, on the day such payment is due, plus a premium of 2% calculated on the
basis of a 365 day year, the interest period commencing on the due date ending
on the payment date. Interest shall be compounded and the interest rate shall be
adjusted each month in arrears, such interest being also due and payable on the
payment date.

 

4.3.       Taxes. All payments made to Seller shall be made free and clear of
and without deduction or deferment in respect of any demand, set-off,
counterclaim, or other dispute, and so far as is legally possible.

 

4.4.       Transfer Taxes. Buyer shall pay (a) all transfer and documentary
taxes and fees imposed with respect to instruments of conveyance applicable to
the transaction, and (b) all sales, excise and other transfer or similar taxes
on the sale, transfer, assignment, conveyance and delivery of the Transferred
Assets.

 

ARTICLE V

THE CLOSING

 

5.1       Closing Date. The consummation of the transactions contemplated by
this Agreement (“Closing”) shall occur on the Signing Date. The Closing shall be
deemed to have become effective as of 11:59 p.m. Pacific Standard Time, on the
Signing Date, and such time and date are sometimes referred to herein as the
“Closing Date.”

 

5.2       Seller’s Deliverables. At the Closing, Seller shall deliver to Buyer
the following:

 

(a)           Subject to Section 2.6, written consents from each of the
Licensors under the Ancillary License Agreements specified in Section 2.1, which
require prior consent approving the assignment from Seller to Buyer of such
Ancillary License Agreements from Seller to Buyer.

 

(b)           A current excerpt from Seller’s inventory management system
regarding all of Seller’s inventory of bavituximab drug supply and/or drug
product, and all master cell banks and working cell banks with respect to
bavituximab, 3G4 and mch1N11, in Seller’s possession and control.

 

(c)           All Development Data and preclinical and clinical data and all
Regulatory Documentation under all UTSW License Agreements in Seller’s
possession.

 

 

 



 10 

 

 

(d)           A full copy of an executed batch record for the manufacture of
bavituximab, of a run date of Buyer’s choice, including a list of all quality
release assays and release specifications.

 

(e)           The Assignment contemplated by Section 2.2(a), duly executed by an
authorized officer of Seller, with respect to the assignment from Seller to
Buyer the trademark “Talceptrx,” “Betabody,” “Talrimza,” “Yuvizo,” and “Talon.”

 

(f)           The Assignment contemplated by Section 2.2(b), duly executed by an
authorized officer of Seller, with respect to Seller’s interests in the jointly
owned patents listed on Schedule 2.2(b).

 

(g)          The Assignment contemplated by Section 2.2(c), duly executed by an
authorized officer of Seller, with respect to the unpublished patent
applications listed on Schedule 2.2(c).

 

(h)          A schedule of amounts of annuities due in 2018 for intellectual
property and milestone payments due to all licensors (as maintained in Seller’s
normal course of business) under the License Agreements listed in Section 2.1, a
copy of which is attached hereto as Schedule 5.2(h).

 

ARTICLE VI

 REPRESENTATIONS AND WARRANTIES

 

 

6.1.       Mutual Representations and Warranties. Each Party hereby represents
and warrants to the other Party that:

 

(a)           Such Party is a corporation duly formed, validly existing, and in
good standing under the laws of the state or country of its incorporation.

 

(b)           Such Party has all necessary corporate power and authority to
execute, deliver and perform under this Agreement, and to consummate the
transactions contemplated hereby.

 

(c)           The execution, delivery and performance by such Party of this
Agreement, and the consummation by such Party of the transactions contemplated
hereby, have been duly authorized by all necessary corporate action on the part
of such Party.

 

(d)           This Agreement has been duly executed and delivered by such Party
and, assuming the due authorization, execution and delivery of this Agreement by
each other party hereto, is a legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and to equitable principles.

 

(e)           There is no action, suit, investigation or proceeding pending or,
to the knowledge of such Party, threatened against or affecting such Party
before any Governmental Authority that in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the transactions contemplated hereby
or that could reasonably be expected to materially and adversely affect such
Party’s ability to perform its obligations under this Agreement.

 

(f)            The execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby, and the compliance by such Party with, or
the fulfillment of such Party of, the terms, conditions and provision hereof, do
not and will not: (i) violate any provision of the charter or bylaws (or similar
organizational documents) of such Party; (ii) violate or conflict with any law
that is either applicable to, binding upon, or enforceable against such Party;
or (iii) require the consent, approval, or authorization of, or the
registration, recording, filing or qualification with, or notice to, or the
taking of any other action in respect of, any Governmental Authority or any
other Person.

 

 

 



 11 

 

 

6.2.       Seller’s Representations and Warranties. Seller hereby represents and
warrants to Buyer that:

 

(a)           To Seller’s reasonable belief, there are Valid Claims under each
of the UTSW License Agreements as set forth in Section 2.1 above.

 

(b)           Seller has valid title to its interest in the patents and
trademarks set forth in Section 2.2 above, and is free to dispose of its
interest in the Transferred Assets and to transfer unencumbered title to its
interest in the Transferred Assets.

 

6.3.       “AS IS” Sale. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN THIS ARTICLE VI, BUYER ACKNOWLEDGES AND AGREES THAT THE LICENSE AGREEMENTS
AND THE OTHER TRANSFERRED ASSETS ARE BEING ACQUIRED “AS IS, WHERE IS,” THAT
BUYER IS RELYING ON ITS OWN EXAMINATION OF THE LICENSE AGREEMENTS AND THE OTHER
TRANSFERRED ASSETS AND THAT SELLER MAKES NO REPRESENTATION OR WARRANTY WITH
RESPECT TO THE PERFORMANCE OF THE LICENSE AGREEMENTS AND THE OTHER TRANSFERRED
ASSETS, INCLUDING THEIR SAFETY, EFFECTIVENESS OR COMMERCIAL VIABILITY. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, AND EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THIS ARTICLE VI, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OF
IMPLIED, TO THE OTHER PARTY WITH RESPECT TO ANY LICENSE AGREEMENT OR OTHER
TRANSFERRED ASSET OR OTHER SUBJECT MATTER OF THIS AGREEMENT, AND EACH PARTY
HEREBY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND NON-INFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE
FOREGOING.

 

ARTICLE VII

ADDITIONAL COVENANTS

 

7.1.       Technology Transfer.

 

(a)           Within five (5) Business Days following receipt by Seller of the
First Installment Payment, Seller will deliver to Buyer the information
described on Schedule 7.1(a)(i) by making such information available in a
virtual data room for ninety (90) days (such 90-day period, the “Technology
Transfer Period”). Within ninety (90) days following the Closing Date, Seller
will use commercially reasonable efforts to deliver to Buyer the information
described on Schedule 7.1(a)(ii) by making such information available in a
virtual data room. For the avoidance of doubt, Buyer shall have the right to
print, make copies of, download and save the information described in this
Section 7.1(a) for its further use.

 

(b)           All transfers of information under this Section 7.1 will be made
in the form in which such information exists, without any obligation to convert
information into a different format than that used by Seller.

 

7.2.       Diligent Efforts. Buyer commits to and will use “Diligent Efforts” to
initiate a clinical trial utilizing or incorporating the Seller Therapy within
[*] after the Closing Date, with a goal, but not the obligation, [*]. Buyer
acknowledges and agrees that this provision is a material term of the Agreement,
on which Seller relied and forms a part of the material inducement to Seller to
enter into this Agreement. A breach of this provision by Buyer shall constitute
a material breach of this Agreement, for which Seller will be entitled to all
remedies available to Seller at law and/or equity, including rescission of this
Agreement.

 

7.3.       Maintenance of and Access to Books and Records. Following the Closing
Date, Buyer shall assume all legal responsibility for, and shall preserve and
retain, any and all books and records included in or relating to the Transferred
Assets, including all regulatory and clinical filings and records and all data
related to that certain clinical trial conducted by Seller entitled “Phase III
Study of Bavituximab Plus Docetaxel Versus Docetaxel Alone in Patients with
Late-Stage Non-Squamous Non-Small-Cell Lung Cancer (“SUNRISE”) (collectively,
“Books and Records”) for the greater of (a) seven (7) years or (b) such longer
period as may be required by applicable Law. During normal business hours and
upon reasonable notice, Buyer shall grant Seller and its representatives access
to such Books and Records (with an opportunity to make copies). Buyer shall
cooperate fully with Seller and its representatives with respect to providing
necessary data and information and making available for inspection and copying
all Books and Records at no expense to Seller or its representatives.

 

 



____________________



[*]The following portion has been omitted pursuant to a Confidential Treatment
Request under Rule 24b-2 of the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.

 



 12 

 

 

7.4. Seller’s Cooperation. With respect to the Transferred Assets listed in
Section 2.2, Seller (i) shall fully cooperate with Buyer and Governmental
Authorities, as necessary, in the registration of the change of applicant/owner
from Seller to Buyer and shall give Buyer’s patent counsel power of attorney
thereto, (ii) shall execute any assignment or other document necessary to
evidence the transfer and assignment of the UTSW License Agreements, Seller’s
interest in jointly owned patents, and patent applications to Buyer, and (iii)
until the registration of the change of applicant/owner from Seller to Buyer has
become effective, Seller shall coordinate any communication with relevant
official bodies and other activities relating to the prosecution of the relevant
patents and patent applications with Buyer reasonably in advance, and the Buyer
will reimburse Seller for such costs directly related thereto.

 

7.5.       Access to Development Data. Following the Closing Date, and for
ninety (90) days thereafter, Seller shall grant Buyer and Buyer’s
representatives and consultants access to the Development Data (with an
opportunity to make copies) during normal business hours and upon reasonable
notice. Seller shall cooperate fully with Buyer and Buyer’s representatives and
consultants with respect to providing necessary data and information and making
available for inspection and copying all such Development Data at no expense to
Buyer or its representatives or consultants.

 

7.6.       Clinical Trial Biospecimen List. Prior to the expiration of the
Technology Transfer Period, Buyer shall deliver to Seller a list of all clinical
trial biospecimens Buyer wishes Seller to retrieve or otherwise save from
destruction by Seller’s third party biospecimen storage service providers.

 

7.7.       Transition Services.

 

(a)          During the Technology Transfer Period and subject to the terms and
conditions of this Agreement, Seller shall provide and/or shall cause its third
party service providers with respect to biospecimen and cell bank storage and
biomanufacturing and production services, who have historically provided such
services (collectively, “Third Party Service Providers”) to provide, to Buyer
certain services to be identified and reasonably agreed between the Parties
during the Technology Transfer Period (collectively, the “Transition Services”).
The Parties shall negotiate in good faith the provision of the Transition
Services, the terms and conditions of the Transition Services, and the fees and
costs to be paid by Buyer pursuant to this Agreement for the Transition
Services.

 

(b)          Notwithstanding the provision of any Transition Services hereunder,
(i) Buyer shall have no charge, management or control of the Third Party Service
Providers the Technology Transfer Period, nor shall this Agreement be deemed in
any way to convey to or grant Buyer any third party beneficiary rights under any
services or commercial contracts between Seller and any Third Party Service
Provider, and, (ii) Buyer shall not have and shall not be deemed to have any
control over or responsibility for the employees, consultants, or advisors of
Seller or any Third Party Service Provider with respect to such Transition
Services.

 

(c)          At the end of every calendar month during the Technology Transfer
Period, Seller shall invoice Buyer for the costs incurred with respect to the
Transition Services provided to or managed by Seller on behalf of Buyer by the
Third Party Service Providers. Seller shall remit payment for such invoices
within ten (10) Business Days after receipt thereof.

 

7.8.       Non-Competition. Without the express written consent of Buyer,
neither Seller nor any of Seller’s successors or assigns, shall at any time
during the period beginning on the Closing Date and ending 10 years thereafter,
directly or indirectly, itself or on behalf of or in conjunction with any other
Person, own, manage, control, participate or engage in the ownership, management
or control of any business relating to, or engage in seeking regulatory approval
for, the development, importation, marketing, commercialization, offering for
sale or sale in any territory of any Competing Products. For avoidance of doubt,
this provision does not apply to and hereby expressly excludes Seller’s
development, manufacturing and fill-finish of Competing Products for Seller’s
third-party clients, and nothing in this section or elsewhere in this Agreement
shall preclude such activities or enterprise by, for or on behalf of Seller.

 

ARTICLE VIII

INDEMNIFICATION

 

 

8.1.       Survival of Representations, Warranties and Covenants.

 

(a)          The representations and warranties of Seller and Buyer shall
survive for 12 months after the Closing Date; provided, that the representations
and warranties of Seller and Buyer contained in Section 6.1(a), (b), (c) and (d)
(collectively, the “Fundamental Representations”) shall survive for a period of
four (4) years after the Closing Date.

 

 

 



 13 

 

 

(b)          The covenants and agreements of Seller and Buyer contained herein
shall survive for a period of 30 days after the date that performance of each
such covenant or agreement was due.

 

(c)           The survival periods set forth in this Section 8.1 are in lieu of,
and the parties expressly waive, any otherwise applicable statute of
limitations, whether arising at law or in equity. Any claim for breach of any
representation or warranty hereunder shall be deemed to have accrued as of the
Closing Date. No claim for breach of any representation, warranty, covenant or
agreement may be brought after the expiration of the survival periods set forth
in this Section 8.1.

 

8.2.       Indemnification by Seller. From and after the Closing Date, Seller
shall indemnify and hold harmless the Buyer, its Affiliates, and its and their
respective officers, directors, employees and agents (collectively, the “Buyer
Indemnified Parties”) from and against any actual and reasonable out-of-pocket
losses, liabilities, damages and expenses (hereinafter collectively, “Losses”)
to the extent arising out of or resulting directly from:

 

(a)           any breach of any representation or warranty made by Seller
contained in Article VI;

 

(b)           any breach of any covenant or agreement of Seller requiring
performance by Seller after the Closing Date; and

 

(c)           any Excluded Liability.

 

8.3.       Indemnification by Buyer. From and after the Closing Date, Buyer
shall indemnify and hold harmless the Seller, its Affiliates, and its and their
respective officers, directors, employees and agents (collectively, the “Seller
Indemnified Parties”) from and against any and all Losses to the extent arising
out of or resulting directly from:

 

(a)           any breach of any representation or warranty made by Buyer
contained in Article VI;

 

(b)           any breach of any covenant or agreement of Buyer requiring
performance by Buyer after the Closing Date; and

 

(c)           any Assumed Liability.

 

8.4       Indemnification Procedure.

 

(a)           In order for a Buyer Indemnified Party or Seller Indemnified Party
(the “Indemnified Party”) to be entitled to any indemnification provided for
under this Agreement as a result of a Loss or a claim or demand made by any
Person against the Indemnified Party (a “Third Party Claim”), such Indemnified
Party shall deliver notice thereof to the party against whom indemnity is sought
(the “Indemnifying Party”) promptly after receipt by such Indemnified Party of
written notice of the Third Party Claim, describing in reasonable detail (i) the
facts giving rise to any claim for indemnification hereunder, (ii) the amount or
method of computation of the amount of such claim, (iii) each individual item of
Loss included in the amount so stated, to the extent known, (iv) the date such
item was paid or properly accrued, and (v) the nature of the breach of
representation, warranty, covenant or agreement with respect to which such
Indemnified Party claims to be entitled to indemnification hereunder (all of the
foregoing, the “Claim Information”), and shall provide any other information
with respect thereto as the Indemnifying Party may reasonably request. The
failure to provide such notice, however, shall not release the Indemnifying
Party from any of its obligations under this Article VII except to the extent
that the Indemnifying Party is prejudiced by such failure.

 

(b)          The Indemnifying Party shall have the right, upon written notice to
the Indemnified Party within 30 days of receipt of notice from the Indemnified
Party of the commencement of such Third Party Claim, to assume the defense
thereof at the expense of the Indemnifying Party with counsel selected by the
Indemnifying Party and reasonably satisfactory to the Indemnified Party. If the
Indemnifying Party assumes the defense of such Third Party Claim, the
Indemnified Party shall have the right to employ separate counsel and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnified Party; provided, that if in the
reasonable opinion of counsel for the Indemnified Party, there is a conflict of
interest between the Indemnified Party and the Indemnifying Party, the
Indemnifying Party shall be responsible for the reasonable fees and expenses of
one counsel to such Indemnified Party in connection with such defense. If the
Indemnifying Party assumes the defense of any Third Party Claim, the Indemnified
Party shall cooperate with the Indemnifying Party in such defense and make
available to the Indemnifying Party all witnesses, pertinent records, materials
and information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party. If the Indemnifying Party assumes the defense of any Third Party Claim,
the Indemnified Party shall agree to any settlement, compromise or discharge of
such Third Party Claim that the Indemnifying Party may recommend that by its
terms obligates the Indemnifying Party to pay the full amount of the liability
in connection with such Third Party Claim, and which releases the Indemnified
Party completely in connection with such Third Party Claim. Whether or not the
Indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party shall not admit any liability with respect to, or settle, compromise or
discharge, or offer to settle, compromise or discharge, such Third Party Claim
without the Indemnifying Party’s prior written consent (which consent shall not
be unreasonably withheld).

 

 



 14 

 

 

 

(c)          In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from such Indemnified Party, the
Indemnified Party shall deliver notice of such claim containing the Claim
Information promptly to the Indemnifying Party, and shall provide any other
information with respect thereto as the Indemnifying Party may reasonably
request. The failure to provide such notice, however, shall not release the
Indemnifying Party from any of its obligations under this Article VIII except to
the extent that the Indemnifying Party is prejudiced by such failure. The
Indemnified Party shall reasonably cooperate and assist the Indemnifying Party
in determining the validity of any claim for indemnity by the Indemnified Party
and in otherwise resolving such matters. Such assistance and cooperation shall
include providing reasonable access to and copies of information, records and
documents relating to such matters, furnishing employees to assist in the
investigation, defense and resolution of such matters and providing legal and
business assistance with respect to such matters. For the avoidance of doubt,
the Indemnified Party shall not be entitled to commence any Action against the
Indemnifying Party for indemnification pursuant to this Section 8.4(c) unless
the notice and procedural provisions set forth herein shall have been satisfied
prior thereto.

 

8.5       Limits on Indemnification.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement:

 

(i)                    Seller shall not be liable to any Buyer Indemnified Party
for any claim for indemnification unless and until the aggregate amount of
indemnifiable Losses that may be recovered from the Seller equals or exceeds
$100,000 (the “Basket Amount”), in which case the Seller shall be liable only
for the Losses in excess of the Basket Amount;

 

(ii)                    the maximum aggregate amount of indemnifiable Losses
that may be recovered from Seller by Buyer Indemnified Parties pursuant to
Section 8.2 shall not exceed the Seller Consideration;

 

(iii)                    the maximum aggregate amount of indemnifiable Losses
that may be recovered from Seller by Buyer Indemnified Parties pursuant to
Section 8.2(a) for any breach of any General Representation shall not exceed
$400,000;

 

(iv)                    any indemnity provided hereunder shall be applied so as
to avoid double counting and no Indemnified Party shall be entitled to obtain
indemnification more than once for the same Losses pursuant to this Agreement or
any other agreement, instrument or document contemplated hereby; and

 

(v)                    no party hereto shall have any liability under any
provision of this Agreement for any punitive, incidental, consequential, special
or indirect damages, including business interruption, diminution of value, loss
of future revenue, profits or income, or loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement and, in
particular, no “multiple of profits” or “multiple of cash flow” or other
valuation methodology will be used in calculating the amount of any Losses;
regardless of the legal theory under which such liability or obligation may be
sought to be imposed, whether sounding in contract or tort, or whether at law or
in equity, or otherwise.

 

(b)          The amount of any and all Losses under this Article VIII shall be
determined net of (i) the net present value of any Tax benefit reasonably
anticipated to be realizable by any party seeking indemnification hereunder
arising in connection with the accrual, incurrence or payment of any such Losses
and (ii) any insurance, indemnity, reimbursement arrangement, contract or other
recovery available to the Indemnified Party or its Affiliates in connection with
the facts giving rise to the right of indemnification (each, an “Alternative
Recovery”). The Indemnified Party will seek full recovery under all such
Alternative Recoveries with respect to any Loss to the same extent as such
Indemnified Party would if such Loss were not subject to indemnification
hereunder. Each party hereby waives, to the extent permitted under its
applicable insurance policies, any subrogation rights that its insurer may have
with respect to any indemnifiable Losses. In the event that the Indemnified
Party receives recovery of any amount pursuant to an Alternative Recovery for
which it has already been indemnified by the Indemnifying Party hereunder, the
Indemnified Party will promptly refund an equal amount to the Indemnifying
Party.

 

8.6       Exclusive Remedy.

 

(a)           Except as specifically set forth in this Agreement, Buyer, on
behalf of itself and the other Buyer Indemnified Parties, waives any rights and
claims any Buyer Indemnified Party may have against Seller, regardless of the
Law or legal theory under which such liability or obligation may be sought to be
imposed, whether at law, in equity, contract, tort or otherwise, relating to the
Business and/or the transactions contemplated by this Agreement. The rights and
claims waived by the Buyer, on behalf of itself and the other Buyer Indemnified
Parties, include, to the fullest extent permitted under applicable Law, claims
for contribution or other rights of recovery arising out of or relating to any
Law, claims for breach of contract, for breach (negligent or otherwise) of
representation or warranty, and claims for breach of duty. After the Closing
Date, this Article VIII will provide the exclusive remedy against Seller for any
breach of any representation, warranty, covenant or other claim arising out of
or relating to this Agreement and/or the transactions contemplated hereby.

 

 

 



 15 

 

 

(b)           The parties hereto agree that the provisions in this Agreement
relating to indemnification, and the limits imposed on Buyer’s remedies with
respect to this Agreement and the transactions contemplated hereby were
specifically bargained for between sophisticated parties and were specifically
taken into account in the determination of the amounts to be paid to Seller
hereunder.

 

8.7       No Right of Set-off. Buyer, for itself and for its Affiliates,
successors and assigns, hereby unconditionally and irrevocably waives any rights
of set-off, netting, offset, recoupment, or similar rights that Buyer or any of
its Affiliates, successors and assigns has or may have with respect to any
payments to be made by Buyer pursuant to this Agreement or any other document or
instrument delivered by Buyer in connection herewith.

 

ARTICLE IX

CONFIDENTIALITY

 

9.1.       Confidentiality. Except as expressly provided in this Agreement,
neither Party shall use for its own benefit or the benefit of any third party
except in connection with the activities contemplated by this Agreement, or
disclose to any third party, any confidential, proprietary, or trade secret
information (the “Confidential Information”) received from the other Party
hereto. The terms and conditions of this Section 9.1 shall continue until 10
years after the first commercial sale by any Buyer, any of its Affiliates or any
Sublicensee of any Product; provided that (a) in the case of any Confidential
Information that constitutes a “trade secret,” such obligations shall continue
for the longer of such 10-year period or for so long as such trade secret
Confidential Information remains a trade secret; and (b) in the case of
Confidential Information that consists of financial data, such obligation shall
continue only for two years from the time of disclosure of such financial data
to the receiving Party.

 

9.2.       Permitted Disclosures. Notwithstanding Section 9.1, above,
Confidential Information shall not include any of the following information that
the receiving Party can demonstrate by competent evidence:

 

(a)           was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure;

 

(b)           was generally available to the public or otherwise part of the
public domain at the time of the disclosure to the receiving Party;

 

(c)           became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

 

(d)           was independently developed by the receiving Party, without use
of, reference to or reliance upon any information or materials disclosed by the
disclosing Party; or

 

(e)           was subsequently disclosed to the receiving Party by a Person
other than the disclosing Party without breach of any legal obligation to the
disclosing Party.

 

In addition, either Party may disclose Confidential Information of the other:

 

(f)            to such receiving Party’s and its Affiliates’ legal
representatives, employees, consultants, and Sublicensees, to the extent such
disclosure is reasonably necessary to exercise such receiving Party’s rights
hereunder, and provided (i) such legal representatives and employees are
informed of the confidential nature of the Confidential Information and the
restrictions on disclosure and use contained herein and (ii) such consultants
and Sublicensees have agreed in writing to obligations of confidentiality with
respect to such Confidential Information no less stringent than those set forth
herein; and

 

(g)           if Confidential Information is compelled to be disclosed by Law or
order of a Governmental Authority (including the rules and regulations of the
Securities and Exchange Commission or any national securities exchange),
provided that the Party compelled to make such disclosure (i) requests
confidential treatment of such information, (ii) provides the other Party with
sufficient advance notice of the compelled disclosure to provide adequate time
to seek a protective order, and (iii) discloses only that Confidential
Information necessary to comply with the requirement to disclose.

 

 

 



 16 

 

 

The receiving Party shall be responsible for all breaches of this Agreement by
the receiving Party’s and its Affiliates’ legal representatives, employees,
consultants and Sublicensees.

 

9.3.       Press Release; Disclosure of Agreement. Neither Party shall make a
public announcement of the execution of this Agreement without the prior written
consent of the other Party. The text of any press release to be issued by either
Party concerning this Agreement as well as the precise date and timing of the
press release shall be agreed between the Parties in writing in advance, such
agreement not to be unreasonably withheld or delayed. Notwithstanding the
foregoing, this restriction shall not apply to announcements required by Law
(including the Securities and Exchange Commission or any other national
securities exchange), except that, in such event, the Parties shall coordinate
to the extent possible with respect to the details of any such announcement.

 

9.4.       Publicity. Neither Party shall use the name of the other Party in
connection with any written publicity, news release, or other announcement or
statement relating to this Agreement or to the performance hereunder or the
existence of an arrangement between the Parties without prior written approval
from such Party.

 

ARTICLE X

ARBITRATION

 

10.1.       Procedure. The Parties shall make diligent and reasonable efforts to
amicably settle all disputes, controversies or differences that may arise
between the Parties hereto out of, in relation to, or in connection with this
Agreement, including the performance or interpretation thereof. Upon the
occurrence of a dispute between the Parties, including any breach of this
Agreement or any obligation relating thereto, the matter shall be referred to
the chief executive officers of Seller and Buyer, or their designees. The chief
executive officers, or their designees, as the case may be, shall negotiate in
good faith to resolve such dispute in a mutually satisfactory manner for a
period of ten days, or such longer period of time to which the chief executive
officers may agree. If such efforts do not result in a mutually satisfactory
resolution, the dispute shall be finally settled by arbitration, held in New
York, New York, USA.

 

10.2.       Choice of Arbitrators and Governing Procedural Rules.

 

(a)           Any arbitration conducted pursuant to this Article X shall be in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) in effect on the date of commencement of the arbitration,
subject to the provisions of this Article X.

 

(b)           In its demand for arbitration, the Party initiating the
arbitration shall provide a statement setting forth the nature of the dispute,
the names and addresses of all other parties, an estimate of the legal damages
(money amount) claimed, if any, the remedy sought, otherwise specifying the
issue to be resolved. The responding Party shall file its answering statement
within 15 days after confirmation of the notice of filing of the demand is sent
by the AAA.

 

(c)           The Parties shall use reasonable efforts to mutually agree upon
one arbitrator; provided, however, that if the Parties have not done so within
ten days after initiation of arbitration hereunder, or such longer period of
time as the Parties have agreed to in writing, then there shall be three
arbitrators as follows: (i) one neutral nominee of each of Seller and Buyer,
each to be selected within twenty days after confirmation of the notice of
filing of the demand is sent by the AAA, and (ii) one neutral nominee to serve
as chairman and to be selected by the first two nominees within 15 days from the
date that Seller’s and Buyer’s nominees are selected. If a Party fails to make
the appointment of an arbitrator as provided in this Section 10.2(c), the AAA
shall make the appointment. If the appointed arbitrators fail to appoint a
chairperson within the time specified in this section and there is no agreed
extension of time, the AAA may appoint the chairperson. Each arbitrator will by
training, education, or experience have knowledge of the research, development
and commercialization of biological pharmaceutical products in the United
States.

 

(d)           The Parties shall use their commercially reasonable and good faith
efforts to conduct all dispute resolution procedures under this Agreement to
expeditiously, efficiently, and cost-effectively as possible. The arbitrator(s)
shall determine what discovery will be permitted, based on the principle of
limiting the cost and time that the Parties must expend on discovery; provided,
that the arbitrator(s) shall permit such discovery as it (they) deem necessary
to achieve an equitable resolution of the dispute.

 

(e)           The decision or award rendered by the arbitrator(s) shall be
written, final, and non-appealable and may be entered in any court of competent
jurisdiction.

 

(f)            The costs of any arbitration, including administrative fees and
fees of the arbitrator(s) shall be shared equally by the Parties, and each Party
shall bear the cost of its own counsel and expert fees; provided, that the
arbitrator(s), in their discretion, will have the authority to award the
prevailing Party reasonable attorneys’ fees and costs in amounts fixed by the
arbitrator(s). The arbitrator(s) will have the authority to grant specific
performance. The arbitrator(s) will have no authority to award damages in
contravention of this Agreement, and each Party irrevocably waives any claims to
such damages in contravention of this Agreement.

 

 

 



 17 

 

 

(g)           Notwithstanding anything herein to the contrary, nothing in this
Agreement shall restrict either Party at any time from seeking equitable relief
to prevent irreparable harm that may be caused by the other Party’s actual or
threatened breach of this Agreement.

 

ARTICLE XI

GENERAL PROVISIONS

 

11.1.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflicts of laws. Each Party hereby submits itself for the
purpose of this Agreement and, subject to Article XI, any controversy arising
hereunder to the exclusive jurisdiction of the state and federal courts located
in the Central District of California, and any courts of appeal therefrom, and
waives any objection on the grounds of lack of jurisdiction (including venue) to
the exercise of such jurisdiction over it by any such courts.

 

11.2.       Independent Contractors. The relationship of the Parties hereto is
that of independent contractors. The Parties hereto are not deemed to be agents,
partners, or joint venturers of the other for any purpose as a result of this
Agreement or the transactions contemplated hereby.

 

11.3.       Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise (including, with respect to Buyer,
through a direct or indirect change of control), by either party without the
prior written consent of the other party, and any such assignment without such
prior written consent shall be null and void;.

 

11.4.       Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by e-mail, upon written confirmation of receipt by e-mail or
otherwise, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or (c)
on the earlier of confirmed receipt or the fifth Business Day following the date
of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the Party to receive such notice:

 

If to Seller:

 

Avid Bioservices, Inc.

2642 Michelle Drive, 2nd Floor

Tustin, California 92780

Attention: General Counsel

Email: [*]

 

with a copy to:

 

K&L Gates LLP

1 Park Plaza, 12th Floor

Irvine, California 92614

Attention: Michael A. Hedge

Email: michael.hedge@klgates.com

 

If to Buyer:

 

Oncologie, Inc.

Post Office Box 650022

West Newton, Massachusetts 02465

Attention: Chief Executive Officer

Email: [*]

 

with a copy to:

 

Nutter McClennen & Fish LLP

155 Seaport Boulevard

Boston, Massachusetts 02210

Attention: James E. Dawson, Esq.

Email: jdawson@nutter.com

 

 



____________________



[*]The following portion has been omitted pursuant to a Confidential Treatment
Request under Rule 24b-2 of the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.

 



 18 

 

 

In the event that either party’s notice information shall change following the
date of this Agreement, such party shall notify the other party thereof and
update such notice information within three Business Days.

 

11.5.       Further Assurances. At any time or from time to time on and after
the date of this Agreement, each Party shall at the written request of the other
Party (a) deliver to the other Party such records, data, or other documents
consistent with the provisions of this Agreement, (b) execute and deliver or
cause to be delivered all such consents, documents or further instruments of
transfer or license, and (c) take or cause to be taken all such actions, as the
other Party may reasonably deem necessary or desirable in order for the other
Party to obtain the full benefits of this Agreement and the transactions
contemplated hereby.

 

11.6.       Severability. If any provision hereof should be held invalid,
illegal, or unenforceable in any respect in any jurisdiction, the Parties hereto
shall substitute, by mutual consent, valid provisions for such invalid, illegal,
or unenforceable provisions, which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal, or unenforceable provisions and
that it can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalid, illegal, or unenforceable of one or several provisions
of this Agreement shall not affect the validity of this Agreement as a whole,
unless the invalid, illegal, or unenforceable provisions are of such essential
importance to this Agreement that it is to be reasonably assumed that the
Parties would not have entered into this Agreement without the invalid, illegal,
or unenforceable provisions.

 

11.7.       Waiver. The failure of a Party to enforce any provision of this
Agreement shall not be construed to be a waiver of the right of such Party to
thereafter enforce that provision or any other provision or right.

 

11.8.       Entire Agreement; Amendment. This Agreement (including the Exhibits
and Schedules hereto) sets forth the entire agreement and understanding of the
Parties with respect to the subject matter hereof and supersedes all prior
discussions, agreements, and writings relating thereto (including, but not
limited to any prior confidentiality and non-disclosure agreements). This
Agreement may not be altered, amended, or modified in any way except by a
writing signed by both Parties.

 

11.9.       Equitable Relief. Each Party acknowledges that a breach by it of the
provisions of this Agreement may not reasonably or adequately be compensated in
damages in an action at law and that such a breach may cause the other Party
irreparable injury and damage. By reason thereof, each Party agrees that the
other Party is entitled to seek, in addition to any other remedies it may have
under this Agreement or otherwise, preliminary and permanent injunctive and
other equitable relief to prevent or curtail any breach of this Agreement by the
other Party.

 

11.10.       Interpretation. Except as otherwise explicitly specified to the
contrary (a) reference to a Section, Article, Exhibit or Schedule means a
Section or Article of, or Schedule or Exhibit to this Agreement, unless another
agreement is specified, (b) the word “including” will be construed as “including
without limitation,” (c) references to a particular statute or regulation
include all rules and regulations thereunder and any predecessor or successor
statute, rules or regulations, in each case, as amended or otherwise modified
from time to time, (d) words in the singular or plural form include the plural
and singular form, respectively, (e) words of any gender include each other
gender, (f) “or” is disjunctive but not necessarily exclusive, (g) the word
“will” shall be construed to have the same meaning and effect as the word
“shall,” (h) whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless business days are specified, and (i)
references to a particular Person include such Person’s successors and assigns
to the extent not prohibited by this Agreement. This Agreement has been prepared
jointly and shall not be strictly construed against either Party. Ambiguities,
if any, in this Agreement shall not be construed against any Party, irrespective
of which Party may be deemed to have authored the ambiguous provision. The
headings of each Article and Section in this Agreement have been inserted for
convenience of reference only and are not intended to limit or expand on the
meaning of the language contained in the particular Article or Section.

 

11.11       Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the Parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement, except with respect to the provisions of Article VII, which
shall inure to the benefit of the Persons benefiting therefrom who are intended
to be third-party beneficiaries thereof.

 

 

 



 19 

 

 

11.12       Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

11.13.       Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original and which together shall constitute
one instrument. This Agreement may be executed by facsimile or .pdf signature
and a facsimile or .pdf signature shall constitute an original for all purposes.

 

 

 

 

 



 20 

 

 

IN WITNESS WHEREOF, Seller and Buyer have caused this Asset Assignment and
Purchase Agreement to be executed by their respective duly authorized
representatives.

 

 



AVID BIOSERVICES, INC.

 

 

By: /s/ Roger Lias, Ph.D.

Name: Roger Lias, Ph.D.

Title: Chief Executive Officer

ONCOLOGIE, INC.

 

 

By: /s/ Laura Benjamin, Ph.D.

Name: Laura Benjamin, Ph.D.

Title: Chief Executive Officer



 

 

 



 21 

 





 

 

APPENDIX OF SCHEDULES

 

 

 



Schedule 2.2 Assignment Forms Schedule 2.2(b) Patents Jointly Owned by Seller
Schedule 2.2(c) Unpublished Patent Applications Schedule 2.3(a) Bavituximab Drug
Product and Supply Inventory Schedule 2.3(b) Cell Bank Inventory Schedule 5.2(h)
Schedule of Annuities and Annual License Fees Due in 2018 Schedule 7.1(a)
Description of Information to be Transferred During Technology Transfer Period

 

 

 

 

 

 

 

 

 

 



 22 

 



 



Schedule 2.2(b)

Jointly Owned Patents

 

 

 

Betabody® Patent Rights

Jointly Owned by UT and Peregrine

 

U.S. Provisional Patent Application Number 60/646,333, filed January 24, 2005,
now lapsed, entitled “Constructs Binding to Phosphatidylserine and Related
Phospholipids and Their Use in Disease Treatment” (UT SOUTHWESTERN File
Reference UTSD:1784 PZ1 US; Peregrine File Reference 4001.003290);

 

U.S. Patent Number 8,956,616, issued February 17, 2015, based on Application
Number 11/339,392, filed January 24, 2006, entitled “Constructs Binding to
Phosphatidylserine and Their Use in Disease Treatment” (UT SOUTHWESTERN File
Reference UTSD:1784 US-1; Peregrine File Reference 4001.003200);

 

U.S. Patent Application Number 14/611,634, filed February 02, 2015, now
abandoned, entitled “Constructs Binding to Phosphatidylserine and Their Use in
Disease Treatment and Imaging” (UT SOUTHWESTERN File Reference UTSD:1784-1 US
DIV; Peregrine File Reference 4001.003282);

 

U.S. Patent Application Number 15/207,955 filed July 12, 2016, now abandoned,
entitled “Constructs Binding to Phosphatidylserine and Their Use in Disease
Treatment and Imaging” (UT SOUTHWESTERN File Reference UTSD:1784-1 US DIV CON;
Peregrine File Reference 4001.003283);

 

International Patent Application Number PCT/US2006/002964, filed January 24,
2006, now lapsed, entitled “Fc-Fusion Constructs Binding to Phosphatidylserine
and Their Therapeutic Use” (UT SOUTHWESTERN File Reference UTSD:1784 WO;
Peregrine File Reference 4001.003210);

 

Australian Patent Number 2006206187, issued June 23, 2011, entitled “Fc-Fusion
Constructs Binding to Phosphatidylserine and Their Therapeutic Use” (UT
SOUTHWESTERN File Reference UTSD:1784 AU; Peregrine File Reference 4001.003201);

 

Canadian Patent Number 2,591,914, issued April 25, 2017, entitled “Fc-Fusion
Constructs Binding to Phosphatidylserine and Their Therapeutic Use” (UT
SOUTHWESTERN File Reference UTSD:1784 CA; Peregrine File Reference 4001.003202);

 

Chinese Patent Application Number 200680007064.8, effective filing date January
24, 2006, now abandoned, entitled “Constructs Binding to Phosphatidylserine and
Their Use in Disease Treatment” (UT SOUTHWESTERN File Reference UTSD:1784 CN;
Peregrine File Reference 4001.003212);

 

Chinese Patent Number ZL 201410301233.5, issued June 08, 2016, entitled
“Constructs Binding to Phosphatidylserine and Their Use in Disease Treatment”
(UT SOUTHWESTERN File Reference UTSD:1784 CN DIV 1; Peregrine File Reference
4001.033212);

 

Hong Kong Patent Number 1198255, issued April 07, 2017, entitled “Constructs
Binding to Phosphatidylserine and Their Use in Disease Treatment” (UT
SOUTHWESTERN File Reference UTSD:1784 HK; Peregrine File Reference 4001.033265);

 

Chinese Patent Application Number 201410333397.6, effective filing date January
24, 2006, now abandoned, entitled “Constructs Binding to Phosphatidylserine and
Their Use in Disease Treatment” (UT SOUTHWESTERN File Reference UTSD:1784 CN DIV
2; Peregrine File Reference 4001.333212);

 

Hong Kong Patent Application Number 15105389.1, effective filing date January
24, 2006, now abandoned, entitled “Constructs Binding to Phosphatidylserine and
Their Use in Disease Treatment” (UT SOUTHWESTERN File Reference UTSD:1784 HK
DIV; Peregrine File Reference 4001.333265);

 

European Patent Number 1 853 631 B1, issued March 09, 2016, 2006, entitled “Fc
Fusion Constructs Binding to Phosphatidylserine and Their Therapeutic Use” (UT
SOUTHWESTERN File Reference UTSD:1784 EP; Peregrine File Reference 4001.003203);

 

 

 



 23 

 

 

EP-CH/LI, Swiss/Liechtenstein Patent No. EP 1 853 631 B1, issued March 09, 2016,
entitled “Fc Fusion Constructs Binding to Phosphatidylserine and Their
Therapeutic Use” (UT SOUTHWESTERN File Reference UTSD:1784 CH; Peregrine File
Reference 4001.003211);

 

EP-DE, German Patent No. 602006048137.3 (EP 1 853 631 B1), issued March 09,
2016, entitled “Fc Fusion Constructs Binding to Phosphatidylserine and Their
Therapeutic Use” (UT SOUTHWESTERN File Reference UTSD:1784 DE; Peregrine File
Reference 4001.003214);

 

EP-DK, Danish Patent No. DK/EP 1 853 631 T3, issued March 09, 2016, entitled “Fc
Fusion Constructs Binding to Phosphatidylserine and Their Therapeutic Use” (UT
SOUTHWESTERN File Reference UTSD:1784 DK; Peregrine File Reference 4001.003215);

 

EP-ES, Spanish Patent No. ES 2 565 543 T3 (EP 1 853 631 B1), issued March 09,
2016, entitled “Fc Fusion Constructs Binding to Phosphatidylserine and Their
Therapeutic Use” (UT SOUTHWESTERN File Reference UTSD:1784 ES: Peregrine File
Reference 4001.003217);

 

EP-FI, Finnish Patent No. EP 1 853 631 B1, issued March 09, 2016, entitled “Fc
Fusion Constructs Binding to Phosphatidylserine and Their Therapeutic Use” (UT
SOUTHWESTERN File Reference UTSD:1784 FI; Peregrine File Reference 4001.003218);

 

EP-FR, French Patent No. EP 1 853 631 B1, issued March 09, 2016, entitled “Fc
Fusion Constructs Binding to Phosphatidylserine and Their Therapeutic Use” (UT
SOUTHWESTERN File Reference UTSD:1784 FR; Peregrine File Reference 4001.003219);

 

EP-GB, United Kingdom Patent No. EP 1 853 631 B1, issued March 09, 2016,
entitled “Fc Fusion Constructs Binding to Phosphatidylserine and Their
Therapeutic Use” (UT SOUTHWESTERN File Reference UTSD:1784 GB; Peregrine File
Reference 4001.003204);

 

EP-IE, Irish Patent No. EP 1 853 631 B1, issued March 09, 2016, entitled “Fc
Fusion Constructs Binding to Phosphatidylserine and Their Therapeutic Use” (UT
SOUTHWESTERN File Reference UTSD:1784 IE; Peregrine File Reference 4001.003270);

 

EP-IS, Icelandic Patent No. EP 1 853 631 B1, issued March 09, 2016, to lapse on
February 01, 2018, entitled “Fc Fusion Constructs Binding to Phosphatidylserine
and Their Therapeutic Use” (UT SOUTHWESTERN File Reference UTSD:1784 IS;
Peregrine File Reference 4001.003213);

 

EP-IT, Italian Patent No. EP 1 853 631 B1, issued March 09, 2016, entitled “Fc
Fusion Constructs Binding to Phosphatidylserine and Their Therapeutic Use” (UT
SOUTHWESTERN File Reference UTSD:1784 IT; Peregrine File Reference 4001.003225);

 

EP-LT, Lithuanian Patent No. EP 1 853 631 B1, issued March 09, 2016, to lapse on
January 26, 2018, entitled “Fc Fusion Constructs Binding to Phosphatidylserine
and Their Therapeutic Use” (UT SOUTHWESTERN File Reference UTSD:1784 LT;
Peregrine File Reference 4001.003253);

 

EP-LU, Luxembourg Patent No. EP 1 853 631 B1, issued March 09, 2016, to lapse on
February 01, 2018, entitled “Fc Fusion Constructs Binding to Phosphatidylserine
and Their Therapeutic Use” (UT SOUTHWESTERN File Reference UTSD:1784 LU;
Peregrine File Reference 4001.003231);

 

EP-LV, Latvian Patent No. EP 1 853 631 B1, issued March 09, 2016, to lapse on
February 01, 2018, entitled “Fc Fusion Constructs Binding to Phosphatidylserine
and Their Therapeutic Use” (UT SOUTHWESTERN File Reference UTSD:1784 LV;
Peregrine File Reference 4001.003252);

 

EP-MC, Monaco Patent No. EP 1 853 631 B1, issued March 09, 2016, to lapse on
February 01, 2018, entitled “Fc Fusion Constructs Binding to Phosphatidylserine
and Their Therapeutic Use” (UT SOUTHWESTERN File Reference UTSD:1784 MC;
Peregrine File Reference 4001.003271);

 

EP-NL, Dutch Patent No. EP 1 853 631 B1, issued March 09, 2016, entitled “Fc
Fusion Constructs Binding to Phosphatidylserine and Their Therapeutic Use” (UT
SOUTHWESTERN File Reference UTSD:1784 NL; Peregrine File Reference 4001.003259);

 

EP-SE, Swedish Patent No. EP 1 853 631 B1, issued March 09, 2016, entitled “Fc
Fusion Constructs Binding to Phosphatidylserine and Their Therapeutic Use” (UT
SOUTHWESTERN File Reference UTSD:1784 SE; Peregrine File Reference 4001.003243);

 

EP-SI, Slovenian Patent No. EP 1 853 631 B1, issued March 09, 2016, to lapse on
January 25, 2018, entitled “Fc Fusion Constructs Binding to Phosphatidylserine
and Their Therapeutic Use” (UT SOUTHWESTERN File Reference UTSD:1784 SI;
Peregrine File Reference 4001.003247);

 

 

 



 24 

 

 

Israeli Patent Number 184406, issued March 01, 2015, entitled “Constructs
Binding to Phosphatidylserine, Compositions Containing Them And Uses Thereof”
(UT SOUTHWESTERN File Reference UTSD:1784 IL; Peregrine File Reference
4001.003223);

 

Indian Patent Number 285554, issued July 24, 2017, to lapse on January 25, 2018,
entitled “A Construct Comprising An Antibody Fc Region Operatively Attached to
β2-Glycoprotein I Polypeptides and Compositions Thereof” (UT SOUTHWESTERN File
Reference UTSD:1784 IN; Peregrine File Reference 4001.003263);

 

Japanese Patent Number 5127043, issued November 09, 2012, entitled “Fc Fusion
Constructs Binding to Phosphatidylserine and Their Use in Disease Treatment” (UT
SOUTHWESTERN File Reference UTSD:1784 JP; Peregrine File Reference 4001.003205);

 

Japanese Patent Application Number 2012-57880, effective filing date January 24,
2006, now abandoned, entitled “Fc Fusion Constructs Binding to
Phosphatidylserine and Their Use in Disease Treatment” (UT SOUTHWESTERN File
Reference UTSD:1784 JP-2 DIV; Peregrine File Reference 4001.003257);

 

New Zealand Patent Number 556065, issued August 13, 2009, entitled “Fc-Fusion
Constructs Binding to Phosphatidylserine and Their Therapeutic Use” (UT
SOUTHWESTERN File Reference UTSD:1784 NZ; Peregrine File Reference 4001.003238);

 

Singapore Patent Application Number 200704601-4, effective filing date January
24, 2006, now abandoned, entitled “Fc-Fusion Constructs Binding to
Phosphatidylserine and Their Therapeutic Use” (UT SOUTHWESTERN File Reference
UTSD:1784 SG; Peregrine File Reference 4001.003244); and

 

Singapore Patent Number 158919, issued August 30, 2013, entitled “Constructs
Binding to Phosphatidylserine and Their Use in Disease Treatment” (UT
SOUTHWESTERN File Reference UTSD:1784 SG DIV; Peregrine File Reference
4001.003245).

 

 

 

 

 



 25 

 

 

Schedule 2.2(c)

Unpublished Patent Applications

 

Beta-2 as a Biomarker for Bavituximab (including Beta-2 Assay)

 

1.               United States Provisional Application Number 62/400,589, filed
September 27, 2016, now lapsed, entitled “Methods for Treating Cancer with
Bavituximab Based on Levels of β2-Glycoprotein 1” (Peregrine File Reference
4015.000990);

 

2.                United States Provisional Application Number 62/406,727, filed
October 11, 2016, now lapsed, entitled “Methods for Treating Cancer with
Bavituximab Based on Levels of β2-Glycoprotein 1” (Peregrine File Reference
4015.000991);

 

3.                United States Provisional Application Number 62/480,994, filed
April 03, 2017, now lapsed, entitled “Methods for Treating Cancer with
Bavituximab Based on Levels of β2-Glycoprotein 1” (Peregrine File Reference
4015.000993);

 

4.                United States Provisional Application Number 62/507,580, filed
May 17, 2017, now lapsed, entitled “Methods for Treating Cancer with Bavituximab
Based on Levels of β2-Glycoprotein 1” (Peregrine File Reference 4015.000994);

 

5.                International Patent Application No. PCT/US2017/53370, filed
September 26, 2017, entitled “Methods for Treating Cancer with Bavituximab Based
on Levels of β2-Glycoprotein 1, and Assays Therefor” (Peregrine File Reference
4015.000910);

 

Bavituximab IO Combinations

 

6.               United States Provisional Application Number 62/481,064, filed
April 03, 2017, entitled “Methods for Treating Cancer Using Bavituximab in
Combination with Immuno-Oncology Agents” (Peregrine File Reference 4015.001290);
and

 

7.               United States Provisional Application Number 62/507,545, filed
May 17, 2017, entitled “Methods for Treating Cancer Using Bavituximab in
Combination with Immuno-Oncology Agents” (Peregrine File Reference 4015.001291).

 

 

 

 



 26 



